           Case 2:19-rd-00002-WTM Document 1 Filed 01/22/19 Page 1 of 2


                                                                              ^ED
                                                                             janIij^
                                                                          WASHINGTOf^ATE
                                                                           SUPREME COURT




  THE SUPREME COURT OF WASHINGTON
                                                                    BAR NO. 11122
IN RE:
                                                                   Supreme Court No.
MARCIA MARIE MEADE,                                                    201,815-7

ATTORNEY AT LAW.                                            ORDER GRANTING PETITION
                                                             FOR INTERIM SUSPENSION
                                                                      PURSUANT
                                                                    TO EEC 7.2(a)(3)

       The Washington State Bar Association(WSBA)filed a Petition for Interim Suspension

pursuant to EEC 7.2(a)(3) in the above entitled matter. An Order to Show Cause was thereafter

entered by the Court directing Marcia Marie Meade to appear before the Court on January 17,

2019, to show cause why the petition should not be granted. Ms. Meade did not respond to the

Order to Show Cause or indicate her intent to appear. Therefore, the petition was considered

without oral argument. On January 17,2019, the Court unanimously determined that it should be

granted.

       Now,therefore, it is hereby

       ORDERED:


       The WSBA's Petition for Interim Suspension is granted pursuant to EEC 7.2(a)(3).

Marcia Marie Meade is suspended from the practice of law pending cooperation with the

disciplinary investigation. This suspension is effective immediately pursuant to EEC 7.6. If the
Page 2    Case 2:19-rd-00002-WTM Document 1 Filed 01/22/19 Page 2 of 2
201,815-7




lawyer cooperates with the investigation, the lawyer may petition the Court to terminate the

suspension on terms the Court deems appropriate.

         DATED at Olympia, Washington, this              of                   2019.




                                             For the Court




                                             CHIEF JUSTICE
